           CASE 0:20-cv-01636-JRT-HB Doc. 79 Filed 04/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                    District of Minnesota


State of Minnesota,                                      JUDGMENT IN A CIVIL CASE
                                    Plaintiff,
v.                                                       Case Number: 20-cv-1636 JRT/HB
American Petroleum Institute, Exxon Mobil
Corporation, ExxonMobil Oil Corporaton,
Koch Industries, Inc. , Flint HIlls Resources, LP,
Flint Hills Resources Pine Bend,

                                    Defendants.




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:


1. Plaintiff’s Motion to Remand [Docket No. 32] is GRANTED.
2. FHR Defendants’ Motion to Stay [Docket No. 56] is DENIED.




     Date: 4/1/2021                                           KATE M. FOGARTY, CLERK
